Citation Nr: 1751167	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel







INTRODUCTION

The Veteran served on active duty from October 1960 to August 1964 with additional Reserve service.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (via the Evidence Intake Center in Newman, Georgia).  Jurisdiction over the claims file is currently held by the RO in Detroit, Michigan.

This case was previously before the Board in May 2017 when it was remanded for additional development.  It has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is etiologically related to active duty service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a bilateral hearing loss disability was incurred due to noise exposure during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A hearing loss disability for VA purposes was demonstrated on VA examinations in November 2014 and September 2017.  An in-service injury is also present as service records and lay statements establish the Veteran's exposure to acoustic trauma during active duty.  The Veteran's exposure to loud noises during basic training is documented in his service records and he has reported noise exposure associated with his duties as an Air Policeman along the flight line.  The claims file also contains competent evidence of a nexus between the current hearing loss disability and in-service noise exposure.  The Veteran has provided credible and competent statements that he experienced the onset of hearing loss during service that has continued to the present day.  Although the November 2014 and September 2017 VA examiners provided medical opinions against the claim, the opinions are not accompanied by a well-supported rationale.  The Board therefore finds that the evidence is at least in equipoise regarding service connection for bilateral hearing loss and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for bilateral hearing loss is granted.  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


